Citation Nr: 0000221	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for scars, for 
incision and drainage of abscess, left hand.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1967 to March 
1969.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 1998 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
10 percent evaluation for post-traumatic stress disorder and 
continued the noncompensable evaluation for scars, for 
incision and drainage of abscess, left hand.

The Board notes that in a statement received by the appellant 
in February 1998, he stated that he had a skin disorder due 
to Agent Orange.  Such claim has not been adjudicated by the 
RO, and thus the Board refers it to the RO for appropriate 
action.

The issue of entitlement to an increased rating for 
post-traumatic stress disorder is addressed in the remand 
portion of this decision.


FINDING OF FACT

Scars, for incision and drainage of abscess, left hand, are 
currently manifested by tenderness on flexion.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for scars, for 
incision and drainage of abscess, left hand, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.118, 
Diagnostic Code 7804 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for scars, for incision and drainage of 
abscess, left hand, is well grounded.  38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the appellant.  38 U.S.C.A. § 5107(a).

Service connection for scars, for incision and drainage of 
abscess, left hand, was granted in an August 1970 rating 
decision and a noncompensable evaluation was assigned.  
Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Under Diagnostic Code 7803, a superficial scar, 
which is poorly nourished and with repeated ulceration, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1999).  Additionally, a 10 percent 
evaluation is for assignment for a superficial scar, which is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent evaluation for scars, 
for incision and drainage of abscess, left hand.  The 
appellant underwent a VA examination in January 1998.  The VA 
examiner stated that there were four scars on the left hand 
on both the dorsal and ventral surfaces.  The VA examiner 
stated that the scars were not tender to palpation, but that 
the area on the palmar surface was tender with flexion.  The 
appellant has stated that the scars are tender and painful.  
Based on the VA examiner's finding that the scar on the 
palmar surface was tender with flexion and the appellant's 
complaint that the scars on his left hand are tender and 
painful, the Board finds that a 10 percent evaluation is 
warranted for the scars on the left hand.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804; see also 38 C.F.R. § 4.7 
(1999).

A schedular evaluation in excess of 10 percent is not 
warranted, as this is the maximum evaluation under Diagnostic 
Codes 7803 and 7804.  See 38 C.F.R. § 4.118.  The Board finds 
that in this case, the disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's service-connected scars 
have resulted in frequent hospitalizations or caused marked 
interference in his employment.  Thus, although the RO did 
not address referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999), the Board finds that such is 
not warranted based on its own review.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 10 percent disability evaluation for scars, for incision 
and drainage of abscess, left hand, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


REMAND

The Board notes that the appellant has submitted additional 
evidence relevant to his claim of entitlement to an increased 
rating for post-traumatic stress disorder since the issuance 
of the statement of the case in March 1998, and the appellant 
nor his representative have submitted a waiver which would 
allow the Board to review the evidence without prior RO 
review and consideration.  See 38 C.F.R. § 20.1304(c) (1999); 
see also 38 C.F.R. § 19.37(a) (1999).

Additionally, the appellant underwent a VA psychiatric 
evaluation in January 1998.  The appellant reported to the VA 
examiner that although he was not seeing a psychiatrist, he 
was being followed by a private physician in Huntsville, 
Alabama, whom had prescribed Prozac for the appellant.  These 
records should be associated with the claims file.

Finally, in the newly-submitted VA medical records, the VA 
examiner noted that the appellant had participated in a post-
traumatic stress disorder group beginning in May 1998.  Such 
records have not been associated with the claims file and 
must be considered in the appellant's claim for an increased 
evaluation for this disorder.

Accordingly, the case is hereby remanded to the RO for the 
following actions:

1.  The RO should obtain the VA medical 
records related to the appellant's 
treatment for post-traumatic stress 
disorder at the VA Medical Center in 
Birmingham, Alabama, from May 1998 to the 
present and associate them with the 
claims file.

2.  After receiving the proper 
authorization, the RO should obtain the 
medical records of the private physician 
that the appellant has been seeing in 
Huntsville, Alabama, and associate them 
with the claims file.

3.  Upon receipt of the evidence 
requested above, the RO should review 
that evidence, as well as the evidence 
submitted by the veteran subsequent to 
the issuance of the March 1998 statement 
of the case and adjudicate whether an 
evaluation in excess of 10 percent is 
warranted for the service-connected post-
traumatic stress disorder.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case which addresses this evidence, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 



